Name: Commission Regulation (EC) No 2205/2002 of 12 December 2002 amending and correcting Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: trade;  production;  regions and regional policy;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|32002R2205Commission Regulation (EC) No 2205/2002 of 12 December 2002 amending and correcting Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 337 , 13/12/2002 P. 0015 - 0018Commission Regulation (EC) No 2205/2002of 12 December 2002amending and correcting Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and amending Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), as last amended by Regulation (EC) No 1922/2002(4), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 21/2002(5), as last amended by Regulation (EC) No 2132/2002(6), establishes the forecast supply balances and Community aid for the outermost regions under Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001.(2) The forecast supply balance for breeding cattle (CN code ex 0102 10 ) in the French overseas departments provides for an annual quantity of 400 animals. Information provided by the French authorities shows that this will be insufficient to cover the needs of the overseas departments in 2002. The quantity should therefore be increased by 50 animals for 2002.(3) Following detection of a material error, the tariff code for frozen carcasses and half-carcasses of meat of domestic swine referred to in Annex II, Part 10 to Regulation (EC) No 21/2002 should be corrected.(4) The forecast supply balance for fresh and chilled meat of bovine animals (CN code 0201 ) in the Canary Islands provides for an annual quantity of 20000 tonnes. Information provided by the Spanish authorities shows that this will be insufficient to cover the needs of the Islands for direct consumption in 2002. The quantity should therefore be increased by 1000 tonnes for 2002. However, the information shows an under-utilisation of the quantity of frozen beef, initially fixed at 16500 tonnes for 2002. As a result, this quantity should be reduced by 1650 tonnes.(5) The measures laid down in this Regulation are in accordance with the opinion of the Management Committees for Beef and Veal and Pigmeat,HAS ADOPTED THIS REGULATIONArticle 1Regulation (EC) No 21/2002 is hereby amended as follows:1. In Annex I, Part 6 is replaced by Annex I to this Regulation.2. In Annex II, Part 10 is replaced by Annex II to this Regulation.3. In Annex III, Part 8 is replaced by Annex III to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.Points 1 and 3 of Article 1 shall apply until 31 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 293, 29.10.2002, p. 11.(5) OJ L 8, 11.1.2002, p. 15.(6) OJ L 325, 30.11.2002, p. 21.ANNEX I"Part 6The beef and veal sectorForecast supply balance and Community aid for the supply of Community products for 2002>TABLE>"ANNEX II"Part 10Pigmeat sectorForecast supply balance and Community aid for the supply of Community products per calendar yearMADEIRA>TABLE>NB:The product codes and footnotes are defined in Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).AZORES>TABLE>"ANNEX III"Part 8The beef and veal sectorForecast supply balance and Community aid for the supply of Community products for 2002>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended."